Exhibit 99.1 LETTER TO UNITHOLDERS OVERVIEW In the first quarter of 2009, market conditions were very challenging from an operational and financial perspective. Recessions in North America and abroad dampened demand for our timber products and negatively affected our quarterly financial results.Adjusted net operating income (“ANOI”)1 for Brookfield Infrastructure totalled $8.8million for the quarter compared to ANOI of $18.9million in the first quarter of 2008.In addition to depressed timber markets, ANOI in the first quarter of 2009 reflects significantly lower dividends from TBE, our Brazilian transmission investment, which are paid on a periodic basis.Despite the challenges in our timber business, we believe the long-term value of Brookfield Infrastructure remains intact as we own premier assets that will grow in value over time and are well capitalized to weather these difficult times. OPERATIONS Timber Brookfield Infrastructure’s timber operations continued to be impacted by the softness in demand for forest products. In response to these conditions, we reduced our harvest levels by 20% versus the fourth quarter of 2008 and continued to focus on harvesting export quality logs.These weak market conditions and reduced operating rates resulted in a $2.9 million decline in ANOI from our timber operations in the first quarter of 2009, compared with the same period in In North America, we experienced significant declines in prices for secondary Douglas-fir and hemlock logs, reflecting continued deterioration of the U.S. housing and lumber markets.U.S. housing starts, on an annualized, seasonally adjusted basis, averaged 0.5 million in the first quarter of 2009, a decrease from 0.7 million in the fourth quarter of 2008 and less than one-third of the five-year average level.Nominal lumber prices in the first quarter of 2009 declined to levels last seen in the first quarter of 1985. In real terms, lumber prices were 50% of the prices realized in 1985.Early in the second quarter, we are seeing few signs that the environment is improving, as industry participants seem to be adjusting expectations for a prolonged slump. Unfortunately, as the quarter progressed, we also encountered a rapid slowdown in Japanese demand for logs and a corresponding decline in prices. This weakness reflected a combination of decreasing Japanese housing starts and renewed confidence in the availability of Russian logs as Russia delayed implementation of its export tax.
